     Case: 3:21-cv-00123-MJN Doc #: 1 Filed: 04/19/21 Page: 1 of 9 PAGEID #: 1




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   DAYTON DIVISION

ANDREW MARTIN,                                       )
                                                     )       Case No.: 21-123
       Plaintiff,                                    )
                                                     )
v.                                                   )       COMPLAINT
                                                     )
AARGON AGENCY, INC. and TRANS UNION                  )       JURY DEMANDED
LLC,                                                 )
                                                     )
       Defendants.                                   )


       Now comes the Plaintiff, ANDREW MARTIN (“Plaintiff”), by and through his attorneys,

and for his Complaint against the Defendants, AARGON AGENCY, INC. (“Aargon”), and

TRANS UNION LLC (“Trans Union”), (collectively referred to herein as “Defendants”), Plaintiff

alleges and states as follows:

                                 PRELIMINARY STATEMENT

       1.      Plaintiff brings this action for Defendants’ violations of the Fair Credit Reporting

Act (the “FCRA”), 15 U.S.C. § 1681, et seq., which regulates the furnishing and reporting of

consumer credit information, and for Defendant Aargon’s violations of the Fair Debt Collection

Practices Act (the “FDCPA”), 15 U.S.C. § 1692, et seq.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction pursuant to 28 U.S.C. § 1331, as this action arises under

laws of the United States, the FCRA and FDCPA. In addition, the FCRA, 15 U.S.C. § 1681p, and

the FDCPA, 15 U.S.C. § 1681k(d) both provide that this action may be brought in “any appropriate

United States district court.”
      Case: 3:21-cv-00123-MJN Doc #: 1 Filed: 04/19/21 Page: 2 of 9 PAGEID #: 2




        3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Defendants

are deemed to reside in any judicial district in which they are subject to personal jurisdiction at the

time this action is commenced, Defendants’ contacts with this District are sufficient to subject

them to personal jurisdiction, and a substantial part of the events giving rise to Plaintiff’s claims

occurred in this District.

                                              PARTIES

        4.       Plaintiff is an individual who was at all relevant times residing in Covington, Ohio.

        5.       Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c), as he is

an individual.

        6.       Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3), as he is a

natural person allegedly obligated to pay a debt.

        7.       Defendant Aargon is a “person” as the term is defined by 15 U.S.C. § 1681a(b), as

it is a corporation.

        8.       At all relevant times, Defendant Aargon acted as a “debt collector” within the

meaning of 15 U.S.C. § 1692a(6), in that it held itself out to be a company collecting a consumer

debt allegedly owed by Plaintiff.

        9.       The aforementioned alleged debts are “debts” within the meaning of 15 U.S.C. §

1692a(5), in that they are alleged obligations of a consumer to pay money arising out of

transactions in which the money, property, insurance, and/or services which are the subject of the

transactions were primarily for personal, family, and/or household purposes.

        10.      Defendant Trans Union is a “person” as the term is defined by 15 U.S.C. §

1681a(b), as it is an “other entity.”




                                                    2
     Case: 3:21-cv-00123-MJN Doc #: 1 Filed: 04/19/21 Page: 3 of 9 PAGEID #: 3




       11.     On information and belief, Defendant Trans Union is a person which, for monetary

fees, dues, or on a cooperative nonprofit basis, regularly engages in whole or in part in the practice

of assembling or evaluating consumer credit information or other information on consumers for

the purpose of furnishing consumer reports to third parties, and which uses any means or facility

of interstate commerce for the purpose of preparing or furnishing consumer reports, and is

therefore a “credit reporting agency” as defined by the FCRA, 15 U.S.C. § 1681a(f).

       12.     Defendants were responsible for reporting information about the alleged debt on

Plaintiff’s “consumer report” as that term is defined by 15 U.S.C. § 1681a(d)(1). Furthermore,

Defendants are “information furnishers” as that term is used in the FCRA.

       13.     On information and belief, Defendant Aargon is a corporation of the State of

Nevada, which is registered with the Secretary of State to do business in Ohio, and which has its

principal place of business in Las Vegas, Nevada.

       14.     On information and belief, Defendant Trans Union is a limited liability company

of the State of Delaware, which is registered with the Secretary of State to do business in Ohio,

and which has its principal place of business in Chicago, Illinois.

                            FACTS COMMON TO ALL COUNTS

       15.     During or about September 2019, a collections account appeared on Plaintiff’s

credit report regarding an alleged debt being collected by Defendant Aargon (the “account” and

the “alleged debt”). The original creditor to whom the debt was allegedly owed is Ohio Power.

       16.     At the time he first became aware of the account appearing on his credit report,

Plaintiff had never heard of either Defendant Aargon or Ohio Power.




                                                  3
     Case: 3:21-cv-00123-MJN Doc #: 1 Filed: 04/19/21 Page: 4 of 9 PAGEID #: 4




       17.     Accordingly, Plaintiff sent a formal, notarized dispute letter to Trans Union on

January 21, 2020, stating that he disputed the account and demanding that Trans Union

reinvestigate the inaccurate information.

       18.     Plaintiff further stated that he had lived at the same address since 1998, and that

Dayton Power and Light, not Ohio Power, had been his utility provider at all times since.

       19.     On or about February 6, 2020, Trans Union responded to Plaintiff with a letter

stating that the investigation was completed and that the disputed account was verified as accurate,

but did not provide any proof whatsoever of the alleged verification.

       20.     Plaintiff sent a second written dispute letter to Trans Union on February 17, 2020,

in which Plaintiff explained that he did not receive any proof of the verification and reiterated his

demand that Trans Union provide documentation of the verification and promptly delete the

inaccurate information.

       21.     Trans Union responded to Plaintiff’s second letter on March 7, 2020, again stating

that the information had been verified as accurate, without providing any proof.

       22.     Plaintiff sent a third written dispute letter to Trans Union on April 20, 2020.

Plaintiff’s dispute letter stated that the inaccurate and unverified information remained on

Plaintiff’s credit report, and that Plaintiff had yet to receive any documentation supporting

Defendant’s contention that it had been verified.

       23.     Trans Union’s response, dated May 2, 2020, stated that Trans Union previously

completed an investigation of the disputed item and that the data furnisher, Aargon, verified the

information.

       24.     Plaintiff sent yet another written dispute on May 8, 2020, notifying Trans Union

that the unverified and inaccurate information remained on Plaintiff’s credit report, and demanding



                                                 4
      Case: 3:21-cv-00123-MJN Doc #: 1 Filed: 04/19/21 Page: 5 of 9 PAGEID #: 5




that the information be promptly deleted. Plaintiff also included a confirmation letter showing that

a different credit reporting agency, Experian, had deleted the account from Plaintiff’s credit report

as a result of Plaintiff’s dispute to Experian.

        25.     Despite Plaintiff’s diligence in pursuing the matter, Trans Union again responded

with a letter stating that the investigation had been completed and that Aargon verified the

information. Again, Trans Union provided no proof of the verification.

        26.     On information and belief, upon receipt of each of Plaintiff’s disputes, Trans Union

notified Aargon of the nature of Plaintiff’s disputes, as is required by 15 U.S.C. § 1681i(a)(2).

        27.     On information and belief, Aargon verified to Trans Union on multiple occasions

that the manner in which it was reporting the account on Plaintiff’s consumer reports was accurate,

despite Plaintiff having provided ample information for Defendants to conclude that the account

did not belong to Plaintiff.

        28.     To date, Trans Union has not removed the derogatory account disputed by Plaintiff

from his consumer report.

        29.     Defendants are aware that this incorrect information on Plaintiff’s consumer report

is going to be disseminated to various other persons or parties who will be reviewing this

information for the purpose of potentially extending offers of credit, insurance, and/or employment

to Plaintiff.

        30.     Despite Plaintiff’s efforts to date, Defendants have deliberately, willfully,

intentionally, recklessly, and negligently failed to perform reasonable reinvestigations of the

disputes described above as required by the FCRA, have failed to remove and/or correct the

inaccurate information from Plaintiff’s consumer reports, and have continued to report the

inaccurate derogatory information about Plaintiff on his consumer reports.



                                                  5
      Case: 3:21-cv-00123-MJN Doc #: 1 Filed: 04/19/21 Page: 6 of 9 PAGEID #: 6




       31.     As a result of Defendants’ actions and omissions as set forth above, Plaintiff has

been damaged and continues to be damaged in numerous ways which include, but are not limited

to, the following:

               a.      Stress, aggravation, frustration, emotional distress, and mental anguish

                       associated with having incorrect derogatory personal information

                       transmitted about Plaintiff to other people, both known and unknown;

               b.      Denial of credit, loans, financing, and/or other damages, not yet known by

                       Plaintiff; and

               c.      Decreased credit score, which has resulted in the inability to obtain credit

                       and/or may result in the inability to obtain credit in the future.

       32.     Defendants’ conduct was a direct and proximate cause, as well as a substantial

factor, in causing the injuries, damages and harm to Plaintiff that are outlined above, and as a

result, Defendants are liable to compensate Plaintiff for the full amount of Plaintiff’s statutory,

actual, and punitive damages, along with attorneys’ fees and costs, as well as such other relief as

is permitted by law.

       33.     At all times pertinent hereto, Defendants were acting by and through their agents,

servants, and/or employees, who were acting within the course and scope of their agency or

employment, and under the direct supervision and control of the Defendants herein.

       34.     At all times pertinent hereto, the conduct of Defendants, as well as that of their

agents, servants, and/or employees, was malicious, intentional, willful, reckless, and in grossly

negligent disregard for the legal rights of Plaintiff herein.




                                                   6
     Case: 3:21-cv-00123-MJN Doc #: 1 Filed: 04/19/21 Page: 7 of 9 PAGEID #: 7




                               COUNT I
             VIOLATIONS OF THE FAIR CREDIT REPORTING ACT
        BY DEFENDANTS AARGON AGENCY, INC. AND TRANS UNION LLC

       35.     Plaintiff incorporates all of the allegations and statements in paragraphs 1 through

34 above as if reiterated herein.

       36.     The foregoing acts and omissions constitute numerous and multiple violations of

the FCRA.

       37.     As a result of each and every negligent violation of the FCRA, Plaintiff is entitled

to actual damages, pursuant to 15 U.S.C. § 1681o(a)(1), and reasonable attorneys’ fees and costs,

pursuant to 15 U.S.C. § 1681o(a)(2), from Defendants.

       38.     As a result of each and every willful violation of the FCRA, Plaintiff is entitled to

actual damages or statutory damages of not less than $100 and not more than $1,000, pursuant to

15 U.S.C. § 1681n(a)(1)(A), punitive damages as the court may allow, pursuant to 15 U.S.C. §

1681n(a)(2), and reasonable attorneys’ fees and costs, pursuant to 15 U.S.C. § 1681n(a)(3), from

Defendants.

                                COUNT II
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                BY DEFENDANT AARGON AGENCY, INC. ONLY

       39.     Plaintiff incorporates all of the allegations and statements in paragraphs 1 through

38 above as if reiterated herein.

       40.     Defendant Aargon violated 15 U.S.C. § 1692e by using a false, deceptive, and/or

misleading representation or means in connection with the collection of the alleged debt.

       41.     Defendant Aargon violated 15 U.S.C. § 1692e(2)(A) by falsely representing the

character, amount, and/or legal status of the alleged debt.




                                                 7
     Case: 3:21-cv-00123-MJN Doc #: 1 Filed: 04/19/21 Page: 8 of 9 PAGEID #: 8




       42.     Defendant Aargon violated 15 U.S.C. § 1692e(8) by communicating or threatening

to communicate credit information which was known or which should have been known to be

false, including failing to communicate that the alleged debt was disputed.

       43.     Defendant Aargon violated 15 U.S.C. § 1692e(10) by using a false, deceptive or

misleading representation or means in connection with the collection of the alleged debt and/or to

obtain information about Plaintiff.

       44.     Defendant Aargon violated 15 U.S.C. § 1692f by using an unfair or unconscionable

means to attempt to collect the alleged debt.

       45.     Defendant Aargon violated 15 U.S.C. § 1692f(1) by collecting an amount where

such amount was not expressly authorized by the agreement creating the debt and/or was not

permitted by law.

                                      PRAYER FOR RELIEF

       Wherefore, Plaintiff, ANDREW MARTIN, respectfully prays this Honorable Court enter

judgment against Defendants AARGON AGENCY, INC. and TRANS UNION LLC as follows:

               a.      An award of actual damages sustained by Plaintiff as a result of Defendants’

                       violations of the FCRA, pursuant to 15 U.S.C. § 1681o(a)(1);

               b.      An award of actual damages sustained by Plaintiff as a result of Defendant

                       Aargon’s violations of the FDCPA, pursuant to 15 U.S.C. § 1692k(a)(1);

               c.      An award of statutory damages of $1,000.00 to Plaintiff for Defendants’

                       violations of the FCRA, pursuant to 15 U.S.C. § 1681n(a)(1)(A);

               d.      An award of statutory damages of $1,000.00 to Plaintiff for Defendant

                       Aargon’s violations of the of the FDCPA, pursuant to 15 U.S.C. §

                       1692k(a)(2)(A);



                                                8
      Case: 3:21-cv-00123-MJN Doc #: 1 Filed: 04/19/21 Page: 9 of 9 PAGEID #: 9




                e.      An award of punitive damages for Defendants’ violations of the FCRA,

                        pursuant to 15 U.S.C. § 1681n(a)(2);

                f.      An award of costs of litigation and reasonable attorney’s fees, pursuant to

                        15 U.S.C. §§ 1681n(a)(3) and 1681o(a)(2), and 15 U.S.C. § 1692k(a)(3);

                        and

                g.      Any other relief the Court may deem just and proper.


                                         JURY DEMAND

        Plaintiff demands a trial by jury on all issues in this action, except for any issues relating

to the amount of attorneys’ fees and litigation costs to be awarded should Plaintiff prevail on any

of his claims in this action.



                                               RESPECTFULLY SUBMITTED,

                                               ANDREW MARTIN

                                               By:     /s/ David B. Levin
                                                       Attorney for Plaintiff
                                                       Ohio Attorney No. 0059340
                                                       Law Offices of Todd M. Friedman, P.C.
                                                       111 West Jackson Blvd., Suite 1700
                                                       Chicago, IL 60604
                                                       Phone: (224) 218-0882
                                                       Fax: (866) 633-0228
                                                       dlevin@toddflaw.com




                                                  9
